         Case 19-51229-SCS                          Doc 6          Filed 08/26/19 Entered 08/26/19 18:12:44   Desc Main
                                                                   Document     Page 1 of 17
                                                           UNITED STATES BANKRUPTCY COURT
                                                             EASTERN DISTRICT OF VIRGINIA


                                                                           CHAPTER 13 PLAN
                                                                         AND RELATED MOTIONS

Name of Debtor(s):                  Melissa Lea Gary                                           Case No:

This plan, dated        August 26, 2019            , is:

                                the first Chapter 13 plan filed in this case.
                                a modified Plan, which replaces the
                                  confirmed or unconfirmed Plan dated                     .

                                Date and Time of Modified Plan Confirmation Hearing:




                                Place of Modified Plan Confirmation Hearing:




                      The Plan provisions modified by this filing are:




                      Creditors affected by this modification are:



1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.
                                                                                 Page 1

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
           Case 19-51229-SCS                          Doc 6          Filed 08/26/19 Entered 08/26/19 18:12:44               Desc Main
                                                                     Document     Page 2 of 17

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.         A limit on the amount of a secured claim, set out in Section 4.A which may                       Included            Not included
           result in a partial payment or no payment at all to the secured creditor
B.         Avoidance of a judicial lien or nonpossessory, nonpurchase-money                                 Included            Not included
           security interest, set out in Section 8.A
C.         Nonstandard provisions, set out in Part 12                                                       Included            Not included

2.      Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $                     904.00   per   month   for     60     months.
Other payments to the Trustee are as follows:
             The total amount to be paid into the Plan is $                54,240.00   .
3.          Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
            A.          Administrative Claims under 11 U.S.C. § 1326.
                        1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                     received under the plan.
                        2.           Check one box:
          Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
         and (C)(3)(a) and will be paid $ 3,500.00   , balance due of the total fee of $ 3,700.00  concurrently with or prior to the
         payments to remaining creditors.
          Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
         applications for compensation as set forth in the Local Rules.
            B.          Claims under 11 U.S.C. § 507.
                        The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                        monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                        3.C below:
Creditor                                       Type of Priority                        Estimated Claim            Payment and Term
IRS                                            Taxes and certain other debts           2,812.00                   Prorata
                                                                                                                  30 months
IRS                                            Taxes and certain other debts           12,278.00                  Prorata
                                                                                                                  30 months
IRS                                            Taxes and certain other debts           3,512.00                   Prorata
                                                                                                                  30 months
VA Department of Taxation                      Taxes and certain other debts           835.00                     Prorata
                                                                                                                  30 months
York County Treasurer                          Taxes and certain other debts           58.00                      Prorata
                                                                                                                  30 months
            C.          Claims under 11 U.S.C. § 507(a)(1).
                        The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                        claims above.
Creditor                                       Type of Priority                        Estimated Claim            Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                        A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                        1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                        Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
            This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
            “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
            U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
            bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
                                                                                   Page 2

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
          Case 19-51229-SCS                          Doc 6          Filed 08/26/19 Entered 08/26/19 18:12:44                     Desc Main
                                                                    Document     Page 3 of 17
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                        Purchase Date            Est. Debt Bal.               Replacement Value
Hyundai Motor Finance                    2014 Hyundai Sonata               Opened 09/14 Last        11,616.00                    11,625.00
                                         100,000 miles                     Active 6/21/19
                                         NADA - $11,625
                                         Payoff - $11616
                                         Less 34-28(8) $9
           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description              Estimated Value                    Estimated Total Claim
Sterling Furniture                            Couch                               1,533.00                           1,533.00
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                         Adeq. Protection Monthly Payment          To Be Paid By
Hyundai Motor Finance                        2014 Hyundai Sonata 100,000        250.00                                    Trustee
                                             miles
                                             NADA - $11,625
                                             Payoff - $11616
                                             Less 34-28(8) $9
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or     Interest Rate        Monthly Payment &
                                                                               "Crammed Down" Value                             Est. Term
Hyundai Motor Finance                    2014 Hyundai Sonata 100,000           11,616.00                   8.5%                 Prorata
                                         miles                                                                                  16 months
                                         NADA - $11,625
                                         Payoff - $11616
                                         Less 34-28(8) $9

           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
                                                                               Page 3

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 19-51229-SCS                          Doc 6          Filed 08/26/19 Entered 08/26/19 18:12:44                        Desc Main
                                                                   Document     Page 4 of 17

          A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                      remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                      approximately 13 %. The dividend percentage may vary depending on actual claims filed. If this case were
                      liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                      approximately 0 %.
          B.          Separately classified unsecured claims.
Creditor                                           Basis for Classification                              Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                      A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                      listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                      any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                      below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                      such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                      principal residence is a default under the terms of the plan.
Creditor                                Collateral                       Regular           Estimated     Arrearage     Estimated Cure       Monthly
                                                                         Contract          Arrearage     Interest Rate Period               Arrearage
                                                                         Payment                                                            Payment
Chase Auto Finance                      2012 Hyundai                     325.00            0.00          0%              0months
                                        Elantra 150,000
                                        miles
                                        NADA - $6,475
                                        Payoff - $8,820
          B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                      regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                      debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                      below.
Creditor                            Collateral                              Regular Contract      Estimated         Interest Rate Monthly Payment on
                                                                            Payment               Arrearage         on            Arrearage & Est. Term
                                                                                                                    Arrearage
-NONE-


          C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                      constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                      payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                      1322(c)(2) with interest at the rate specified below as follows:
Creditor                                    Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-



7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                      A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                      contracts:
Creditor                                             Type of Contract
-NONE-

          B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                      contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                      arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                      indicated below.
                                                                                      Page 4

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 19-51229-SCS                          Doc 6          Filed 08/26/19 Entered 08/26/19 18:12:44             Desc Main
                                                                     Document     Page 5 of 17

Creditor                                      Type of Contract               Arrearage              Monthly Payment for Estimated Cure Period
                                                                                                    Arrears
-NONE-
8.          Liens Which Debtor(s) Seek to Avoid.
            A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                        judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                        written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                        creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                        hearing.
Creditor                                      Collateral                     Exemption Basis        Exemption Amount    Value of Collateral
-NONE-


            B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                        will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                        should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                        relief. The listing here is for information purposes only.
Creditor                                      Type of Lien                  Description of Collateral         Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions

                 None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.




                                                                                Page 5

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
         Case 19-51229-SCS                          Doc 6          Filed 08/26/19 Entered 08/26/19 18:12:44                   Desc Main
                                                                   Document     Page 6 of 17
Dated:      August 26, 2019

/s/ Melissa Lea Gary                                                                              /s/ Charles G. Havener
Melissa Lea Gary                                                                                  Charles G. Havener
Debtor                                                                                            Debtor's Attorney
          By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
          certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
          Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:             Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                         Certificate of Service
I certify that on      August 26, 2019            , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.

                                                                                                  /s/ Charles G. Havener
                                                                                                  Charles G. Havener
                                                                                                  Signature

                                                                                                  2021 Cunningham Drive
                                                                                                  Suite 310
                                                                                                  Hampton, VA 23666
                                                                                                  Address

                                                                                                  757-826-2200
                                                                                                  Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         August 26, 2019              true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
Hyundai Motor Finance
Attn: Bankruptcy
Po Box 20829
Fountain City, CA 92728

Sterling Furniture
1305 Baker Road
A/K/A Grand Furniture
Virginia Beach, VA 23455

   by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
   by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                                  /s/ Charles G. Havener
                                                                                                  Charles G. Havener




                                                                                  Page 6

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
             Case 19-51229-SCS                    Doc 6   Filed 08/26/19 Entered 08/26/19 18:12:44                                  Desc Main
                                                          Document     Page 7 of 17


Fill in this information to identify your case:

Debtor 1                      Melissa Lea Gary

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               19-51229                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation            Finance Manager
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Wynne Ford Inc.

       Occupation may include student        Employer's address
                                                                   1020 W. Mercury Blvd.
       or homemaker, if it applies.
                                                                   Hampton, VA 23666

                                             How long employed there?         6 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         8,839.00        $            0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      8,839.00               $      0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 19-51229-SCS                Doc 6       Filed 08/26/19 Entered 08/26/19 18:12:44                                Desc Main
                                                        Document     Page 8 of 17

Debtor 1   Melissa Lea Gary                                                                      Case number (if known)    19-51229


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      8,839.00       $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $      2,519.00       $               0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $               0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $        500.00       $               0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $               0.00
     5e.    Insurance                                                                     5e.        $        902.00       $               0.00
     5f.    Domestic support obligations                                                  5f.        $          0.00       $               0.00
     5g.    Union dues                                                                    5g.        $          0.00       $               0.00
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $               0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          3,921.00       $               0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          4,918.00       $               0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $               0.00
     8e. Social Security                                                                  8e.        $              0.00   $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.        $              0.00   $               0.00
     8g. Pension or retirement income                                                     8g.        $              0.00   $               0.00
                                               Tax Refund Income $3605 + 1073
     8h.    Other monthly income. Specify:     /12                                        8h.+ $              389.00 + $                   0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            389.00       $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              5,307.00 + $           0.00 = $           5,307.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $           5,307.00
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
         Case 19-51229-SCS                       Doc 6       Filed 08/26/19 Entered 08/26/19 18:12:44                                 Desc Main
                                                             Document     Page 9 of 17


Fill in this information to identify your case:

Debtor 1                 Melissa Lea Gary                                                                  Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-51229
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            1,730.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            25.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
        Case 19-51229-SCS                      Doc 6        Filed 08/26/19 Entered 08/26/19 18:12:44                                       Desc Main
                                                           Document      Page 10 of 17

Debtor 1     Melissa Lea Gary                                                                          Case number (if known)      19-51229

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                               400.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                                50.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                                 0.00
      6d. Other. Specify: Bundle package - Cable, internet, house phone                                      6d.   $                               197.00
             Cell phone                                                                                            $                               167.00
7.    Food and housekeeping supplies                                                           7.                  $                               450.00
8.    Childcare and children’s education costs                                                 8.                  $                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9.                  $                               225.00
10.   Personal care products and services                                                    10.                   $                               175.00
11.   Medical and dental expenses                                                            11.                   $                                50.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 350.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  25.00
14.   Charitable contributions and religious donations                                       14. $                                                  25.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  223.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: PP TAXES, LICENSES, DECAL, Stickers, etc                                      16. $                                                  45.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Contingency                                                         21. +$                                                266.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     4,403.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     4,403.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               5,307.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,403.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 904.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: Debtors daughter makes the payment on the 2012 Hyundai Elantra. This payment will end
                          before the plan but there is no step up as the payments are made by a third party directly to the creditor.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
    Case 19-51229-SCS   Doc 6    Filed 08/26/19 Entered 08/26/19 18:12:44   Desc Main
                                Document      Page 11 of 17

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Aegis Sciences Corp.
                        P. O. Box 1280
                        Oaks, PA 19456


                        Bank of America
                        PO Box 105576
                        Atlanta, GA 30348


                        BayPort CU
                        Attn: Bankruptcy
                        1 Bayport Way
                        Newport News, VA 23606


                        Caine & Weiner
                        12005 Ford Rd., Ste 300
                        Dallas, TX 75234


                        Center for Women's Health
                        PO Box 96
                        Newport News, VA 23607


                        Central Credit Services, LLC
                        9550 Regency Square Blvd
                        Suite 500 A
                        Jacksonville, FL 32225

                        Chase Auto Finance
                        Attn: Bankruptcy
                        Po Box 901076
                        Fort Worth, TX 76101


                        Check Into Cash
                        4273 Buffle Head Dr.
                        Gloucester, VA 23061


                        Craig L. Knott
                        501 N. Sarah Deel Dr., #1336
                        Webster, TX 77598


                        Credit Collection Services
                        PO Box 55126
                        Boston, MA 02205
Case 19-51229-SCS   Doc 6    Filed 08/26/19 Entered 08/26/19 18:12:44   Desc Main
                            Document      Page 12 of 17


                    Credit Control Coporation
                    PO Box 120568
                    Newport News, VA 23612


                    Credit Control Corporation
                    Attn: Bankruptcy
                    Po Box 120568
                    Newport News, VA 23612


                    Credit Management, LP
                    Attn: Bankruptcy
                    Po Box 118288
                    Carrollton, TX 75011


                    Credit One Bank
                    Attn: Bankruptcy Department
                    Po Box 98873
                    Las Vegas, NV 89193

                    Debt Recovery Solution
                    Attn: Bankruptcy
                    6800 Jericho Turnpike Suite 113e
                    Syosset, NY 11791


                    Debt Recovery/Verizon
                    PO Box 9003
                    Syosset, NY 11791

                    Dominion VA Power
                    Po Box 26543
                    Richmond, VA 23290


                    Elizabeth River Tunnel / ERT
                    152 Tunnel Facility Drive
                    Portsmouth, VA 23707-1802


                    First PREMIER Bank
                    Attn: Bankruptcy
                    Po Box 5524
                    Sioux Falls, SD 57117


                    Geico Indemnity Company
                    c/o CCS P. O. Box 55126
                    Boston, MA 02205
Case 19-51229-SCS   Doc 6    Filed 08/26/19 Entered 08/26/19 18:12:44   Desc Main
                            Document      Page 13 of 17


                    Hampton Roads Radiology Ass
                    PO Box 844555
                    Boston, MA 02284


                    HRSD
                    PO Box 71092
                    Charlotte, NC 28272


                    Hyundai Motor Finance
                    Attn: Bankruptcy
                    Po Box 20829
                    Fountain City, CA 92728


                    I.C. System, Inc.
                    444 Highway 96 East
                    Po Box 64378
                    St. Paul, MN 55164


                    IRS
                    Centralized Insolvency Op.
                    PO Box 7346
                    Philadelphia, PA 19101-7346


                    IRS
                    Internal Revenue System
                    Kansas City, MO 64999-0030

                    Jared Holloway
                    c/o Steven Mirman, Esq.
                    5900 E VA Bch Blvd, St 202
                    Norfolk, VA 23502


                    John J. Denison, DDS PC
                    895 Center City Blvd., Ste 106
                    South Fallsburg, NY 12779


                    Lab Corp
                    PO Box 2240
                    Burlington, NC 27216


                    Linebarger Goggan Blair &Samps
                    4828 Loop Cent Dr., #600
                    Houston, TX 77081
Case 19-51229-SCS   Doc 6    Filed 08/26/19 Entered 08/26/19 18:12:44   Desc Main
                            Document      Page 14 of 17


                    Midwest Recovery Systems
                    Attn: Bankruptcy
                    Po Box 899
                    Florissant, MO 63032

                    National Enterprise Systems
                    2479 Edison Blvd., Unit A
                    Twinsburg, OH 44087


                    Navy FCU
                    Attn: Bankruptcy Dept
                    Po Box 3000
                    Merrifield, VA 22119


                    Newport News Waterworks
                    P.O. Box 979
                    Newport News, VA 23607


                    Oberweis Dairy, Inc
                    951 Ice Cream Dr., Sweet One
                    North Aurora, IL 60542


                    Patient First
                    PO Box 758941
                    Baltimore, MD 21275

                    PFS Corp
                    700 Middle Ground Blvd.
                    Newport News, VA 23606


                    PNC Bank
                    C/O Credit Colletion Services
                    725 Canton St
                    Norwood, MA 02062


                    Professional Financial Serv
                    729 Thimble Shoals, 6 B
                    Newport News, VA 23606


                    Progressive
                    Po Box 55126
                    Boston, MA 02205
Case 19-51229-SCS   Doc 6    Filed 08/26/19 Entered 08/26/19 18:12:44   Desc Main
                            Document      Page 15 of 17


                    Progressive Leasing
                    256 W. Data Drive
                    Draper, UT 84020


                    Radiology Inc
                    P. O. Box 371863
                    Pittsburgh, PA 15250


                    Radius Global Solutions
                    9550 Regency Square
                    Jacksonville, FL 32220


                    Receivable Management Inc
                    7206 Hull Rd
                    Ste 211
                    Richmond, VA 23235


                    Riverside Health Systems
                    PO Box 826612
                    Philadelphia, PA 19182


                    Riverside Walter Reed Hospital
                    7542 Hospital Drive
                    Gloucester, VA 23061


                    Schwans 40652
                    c/o Complete Pmt. Rec. Serv. I
                    3500 5tgh St.
                    Northport, AL 35476


                    Sentara
                    P.O. Box 179
                    Norfolk, VA 23501


                    Sentara Norfolk General
                    P. O. Box 79698
                    Baltimore, MD 21279


                    Shannon J. Peck
                    5679 Hickory Fork Road
                    Gloucester, VA 23061


                    Snap Property Mgt.
                    301 Blue Heron Drive
                    Yorktown, VA 23692
Case 19-51229-SCS   Doc 6    Filed 08/26/19 Entered 08/26/19 18:12:44   Desc Main
                            Document      Page 16 of 17


                    Sterling Furniture
                    1305 Baker Road
                    A/K/A Grand Furniture
                    Virginia Beach, VA 23455

                    Sun Trust Bank
                    c/o Associated Credit Serv. In
                    P. O. Box 5171
                    Westborough, MA 01581


                    TD Bank
                    P. O. Box 9547
                    Portland, ME 04112


                    The General Auto Ins., SVCS,
                    PGAC
                    PO Box 305054
                    Nashville, TN 37230

                    Time Warner Cable
                    P. O. Box 916
                    Hilliard, OH 43026


                    Transworld Systems, Inc.
                    Attn: Bankruptcy
                    Po Box 15630
                    Wilmington, DE 19850

                    U-Haul Moving of Newport News
                    14861 Warwick Blvd.
                    Newport News, VA 23608


                    VA Department of Taxation
                    c/o Taxing Authority Consultin
                    PO Box 2156
                    Richmond, VA 23218


                    Verizon
                    PO Box 25505
                    Lehigh Valley, PA 18002


                    Violation Processing Center
                    P.O. Box 1234
                    Clifton Forge, VA 24422
Case 19-51229-SCS   Doc 6    Filed 08/26/19 Entered 08/26/19 18:12:44   Desc Main
                            Document      Page 17 of 17


                    Virginia Natural Gas
                    225 Commerce Place
                    Greensboro, NC 27402


                    York County Treasurer
                    120 Alexander Hamilton Blvd.
                    Yorktown, VA 23690


                    York County VA
                    P. O. Box 532
                    Yorktown, VA 23690
